 In the MatterOfMITCHELLMETAL,PRODUCTS,INC.andINTERNA-TIONAL UNION,UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA(CIO),LOCAL 217CaseNo. R-4564.Devided December17, 194Jurisdiction:sheet metal products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition because of alleged existing contract ; contractterminable on 30 days' notice, held no bar to ; election necessary.Unit Appropriatefor CollectiveBargaining:all production and maintenanceemployees, excluding foremen, assistant foremen, guards, office employees,and knot tiers.Mr. Eugene B. Schwartz,of Cleveland, Ohio, for the Company.Mr. Arthur J. Peterson, Mr. John Mitchitsch,andMr. Albert R.Jackson,all of Cleveland, Ohio, for the U. A. W.Mr. John E. Clark,andMr. James P. McWeeny,of Cleveland,Ohio, for the Metal Workers.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America(CIO) , Local 217, herein called the U. A. W., alleging that aquestion affecting commerce has arisen concerning the representationof employees of Mitchell Metal Products, Inc., Cleveland, Ohio,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before JohnR. Hill, Trial Examiner.Said hearing was held at Cleveland, Ohio,on November 20; 1942. The Company, the U. A. W., and Architec-turalMetal Workers Union, No. 18267 (A. F. of L.),' herein calledtheMetalWorkers, appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.46 N. L. R. B., No. 11.87 88DECISIONS OF.NATIO\AL LABOR RELATIONS BOARDUpon the entire-record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMitchell Metal Products, Inc., is an Ohio corporation, with its onlyplant at Cleveland, Ohio.The Company is engaged in the businessof manufacturing sheet metal products.' The raw materials pur-chased annually by the Company are valued at approximately $360,-000, of which about 25 percent is obtained from outside the State ofOhio.Annual sales of the Company are approximately $600,000, ofwhich approximately 80 percent is shipped to points outside theState of Ohio.The Company is engaged exclusively in war workfor the United States Government.The Company admits that it isengaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDf InternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local 217, is 'a labor organ=zation affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the company.ArchitecturalMetal Workers Union No. 18267, is a labor organi-zation affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the U. A. W. on the groundthat it has an existing valid contract with the Metal Workers.On August 15, 1941, the Company entered into-a contract with theMetalWorkers as the exclusive bargaining agent of, all the Com-pany's production and maintenance employees, excluding foremen,clerical help and knot tiers.This contract, by its terms was to beeffective until August 15, 1942, and unless negotiations for revisionor extension were begun by July 15, 1942, and satisfactory conclu-sions reached on or before August 15, 1942, it'was to continue indef-initely subject to termination on 30 days' notice.There has beenno such negotiations for revision or extension.The Metal Workersassert this contract to ' be a bar to the present proceeding.Sincethe contract now is terminable by either party upon 30 days' notice, we,find that it is not a bar to a present determination of representatives. MITCHELL METAL PRODUCTS, INC.A statement of the Field Examiner, introduced in evidence-at thehearing, indicates that the U. A. W. representsa substantial num-ber of employees in the unit hereinafter found appropriate.,We find that a question affectingcommerce has arisen concerningthe representation of employees of the Company, within themeaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITBoth the Company and the Metal Workers contend that theappropriate unit is the one covered under their contract, which in-cludes all,production and maintenance employees and excludes fore-men, assistant foremen, uniformed police, and specifically excludesknot tiers.The U. A. W agrees that guards, supervisory, and officeemployees should be excluded.Since the knot tiers have not been covered by the contract andthe record discloses no showing among this group by either theU. A. W. or the Metal Workers, we, shall exclude the knot tiers fromthe unit.'We find, therefore, that all production and maintenance employeesof the Company, excluding foremen, assistant foremen, guards, officeemployees, and knot tiers, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act. , 'V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot. In accord-ance with our usual practice, we shall direct that the employees ofthe Company eligible to vote in the election shall be those in the ap-propriate unit who were employed' during the pay-roll period im-mediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTION'lBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series, 2, as amended, it ishereby'The Field Examiner reported that the U.A.W. submitted 68 authorization cards,67 of which appeared to have genuine original signatures;49 of the 67 signatures werenames of persons whose names appeared on the Company's pay roll of October 20, 1942.There are approximately 80 employees in the appropriate unitThe Metal workers relies on its contract as establishing its interest. 90DECISIONS. OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Mitchell MetalProducts,Inc.,Cleveland, Ohio, an election by secret ballot shallbe-conducted as early as possible but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Eighth Region,acting in this mat-ter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations,among allemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction,including employees-who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dis-charged_for cause,to determine whether they desire to be repre-Isented by International Union, United Automobile,Aircraft or Agri-cultural ImplementWorkersof America,Local 217,affiliatedwiththe Congress of Industrial Organizations,or by Architectural MetalWorkers Union No. 18267,affiliatedwith the American Federationof Labor,for purposes of collective bargaining,or by neither.t